DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9, and 141-144 have been canceled.  Claims 1, 13, 29, 48, 134, 135, 149 and 182 have been amended.  Claims 197 and 198 have been added.  Claims 1, 13, 17, 18, 29, 32, 38, 42, 48, 70, 134, 135, 149, 175, 178-182, 186 and 193-198 are pending and under consideration.

Claim Rejections Withdrawn
Claims 13, 134 and 135 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in light of applicant’s amendments.

The rejection of claims 1, 13, 17, 18, 32, 38, 42, 70, 149, 175, 178-182, 186, 193, 194 and 196 under 35 U.S.C. 103 as being unpatentable over Miller et al (WO2017/062604, priority to 62/27,835) in view of Koch et al (Trends in Immunology, 2013, Vol. 34, pp. 182-19) are withdrawn in light of applicant’s amendment of claim 1 incorporating the subject matter of claims 141-144.  It is noted that the previous inclusion of claim 195 with this rejection was a typographical error.


New Grounds of Rejection

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 17 and 70 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 requires that the multi-specific or multi-functional polypeptide of claim 1 comprises at least two non-contiguous polypeptide chains.  Claim 1 has been amended to require at least a first and a second non-contiguous polypeptide in each of sections 1 through 3, or 4.  Thus, claim 17 fails to further limit amended claim 1.
Claim 70 requires, in part, that the cytokine molecule in the multispecific or multifunctional polypeptide of claim 1 is a monomer.    Claim 1 has been amended to require that the cytokine is comprised within a non-contiguous molecule ((1-a), (2-b), (3-b) and (4-b)).  Page 3, lines 9-11 of the specification define a non-contiguous cytokine as a multichain cytokine.  Thus, claim 70, specifying in part that the cytokine is a monomer, rather than a dimer fails to include all the limitations of claim 1 upon which it depends because a non-contiguous peptide comprising a cytokine is a non-contiguous polypeptide that comprises a multichain cytokine, which cannot be a monomer.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



(A) Claim 29 is vague and indefinite in the recitation of “the T cell engager mediates binding to and activation of a T cell” and “the T cell engager mediates binding to but not activation of a T cell”, after the recitation of the “the T cell engager binds to…”.  The mediation of the engager in binding to the T cell implies that another substance actually binds to the T cell  as a result of the “mediation”, however this is in conflict with the recitation that the “T cell engager binds to CD3…”.  Thus the scope of the claim is unclear. 
(B) Claim 175 is drawn to an isolated nucleic acid encoding the multispecific or multifunctional molecule polypeptide of claim 1.  Claim 1 has been amended to require various non-contiguous polypeptides.  The specification defines a polypeptide comprising a non-contiguous cytokine as a polypeptide comprising a multichain cytokine (page3, lines 9-11).
Claim 1 has been amended to require that the multispecific or multifunctional polypeptide of claim 1 comprises at least a first and a second non-contiguous polypeptide.  The specification describes a cytokine comprising a non-contiguous polypeptide as being a multichain cytokine (paragraph [0024]).  The specification teaches that non-contiguous polypeptide comprising the targeting moieties can be linked by a linker by  use of a linker as an alternative to fusion (for example page 44, lines 11-14, 23-26, page 44, line 27 to page 45, line 2 and page 45, lines 8-12 and 15-17).  Given the amendments to claim 1 which exclude the multispecific or multifunctional molecule polypeptide being a contiguous single chain polypeptide sequence, it is unclear how an isolated nucleic acid molecule can encode the multispecific or multifunctional polypeptide of claim 1.  It is especially noted that the use of “linkers” to join non-contiguous portion of the is not limited to purely peptide linkers, but encompasses other well know, non-peptide linkers, or linkers only partially incorporating peptides, used in the art of conjugation (see Altman et al, WO02/070647, page 53, line 18 to page 55, line 9).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, 17, 18, 29, 32, 38, 42, 70, 134, 135, 149, 175, 178-182, 186, 193, 194, and 196-198 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
(A) As drawn to a non-contiguous polypeptide comprising an antibody molecule that binds to NKp30 or NKp46.  This is a new matter rejection.
Claim 1 has been amended to recite, in part, “non-contiguous polypeptide comprising….antibody molecule that binds to NKp30 or NKp46” in sections (1)(1-a), (2-b), (3-b), (3-c), (4-b) and (4-c).  The originally filed disclosure contemplates the non-contiguous polypeptide comprising the tumor-targeting moieties and cytokines, but does not provide any written description to support a noncontiguous polypeptide comprising an antibody molecule that binds to NKp30 or NKp46.  One of skill in the art would reasonably conclude that applicant was not in possession of the claimed invention at the time of filing.
B) As drawn to T cell engager which binds to TCRα, TCRβ, TCRγ, or TCRζ, wherein the T cell engager mediates binding to and activation of a T cell, or binding to with non-activation of a T cell. This is a written description rejection.
Claim 29 has been amended to be reliant of a T cell engager which binds to the alpha, beta, gamma and zeta chains of the TCR, wherein the T cell engager mediates binding to and activation of a T cell, or wherein the T cell engager mediates binding without activating the T cell. When given the broadest reasonable interpretation, the T cell engager of the genus requiring T cell activation includes antibodies, ligands or peptides that bind to an individual TCR chain 

Claims 29 and 197 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a multispecific or multifunctional polypeptide of claim 1 comprising a T cell engager  that binds to CD3, ICOS, CD28, CD27, HVEM, 4-IBB, OX40, DR3, GITR, CD30, TIM1, SLAM, CD2 or CD226, wherein the T cell engager mediates binding and activation of a T cell, or wherein the  T cell engager mediates binding but not activation of a T cell, does  reasonably provide enablement for a T cell engager  that binds to LIGHT, CD40, TCRα, TCRβ, TCRγ and TCRζ.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(A) As drawn to the T cell engagers of CD40 and LIGHT.

The art teaches that the LIGHT protein is a transmembrane protein which is found on activated lymphocytes and monocytes, and that said protein undergoes cleavage to release a secreted form of LIGHT.  It is noted that binding an agent to the secreted form of LIGHT would not provide a T cell engager because the soluble form is not associated with a T cell.  Binding an agent to the transmembrane form of light would not be a specific T cell engager because the transmembrane form is found on monocytes and activated lymphocytes beyond lymphocytes which are T lymphocytes.  Thus the LIGHT protein is not associated with T cells in particular.  
The specification provides no guidance or teachings regarding these issues above. One of skill in the art would be subject to undue experimentation in order to make and use a T cell engager that was directed to CD40 or LIGHT.
(B) As drawn to the T cell engagers of TCRα, TCRβ, TCRγ and TCRζ which activate a T cell, and the T cell engagers of TCRα, TCRβ, TCRγ and TCRζ which do not activate a T cell.
When given the broadest reasonable interpretation, the T cell engager of the genus requiring T cell activation includes antibodies, ligands or peptides that bind to an individual TCR chain and evoke a positive activation signal for the engaged T cell, including a proliferative signal, and the T cell engager of the genus requiring no T cell activation includes  antibodies, ligands or peptides that bind to an individual TCR chain and do  not evoke a positive activation signal for the engaged T cell, including a proliferative signal.  Neither the  specification, nor the prior art teach the requirements for particular epitopes on TCRα, TCRβ, TCRγ and TCRζ which evoke an activation signal for the T cell when bound by an antibody, ligand or peptide, and particular epitopes on TCRα, TCRβ, TCRγ and TCRζ which do not evoke an activation signal when bound.  One of skill in the art would be required to determine where to target the binding on the TCR to provide activation or non-activation before making the required T cell engager for the multispecific or multifunctional construct of claim 29.  This is not within the tenants of 112, first paragraph which requires that one of skill in the art be able to make and use the invention without undue experimentation, because it represents experimentation to be carried out in advance of the making of the desired multispecific multifunctional construct.  

All other rejections and/or objections as set forth or maintained in the prior Office action are withdrawn.

Allowable Subject Matter
Claims 48 and 195 are allowed.
Claims 1, 13, 17, 18, 29, 32, 38, 42, 70, 134, 135, 149, 175, 178-182, 186, 193, 194 and 196-198 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643